 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20      PageID.7830    Page 1 of 9




                      UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL CHARLES WARD,


      Petitioner,                            Civil Nos. 03-CV-72701-DT
                                             HONORABLE ARTHUR J. TARNOW
v.                                           UNITED STATES DISTRICT JUDGE

HUGH WOLFENBARGER,

     Respondent,
____________________________/

     OPINION AND ORDER GRANTING THE SECOND MOTION FOR AN
  EXTENSION OF TIME TO FILE A CERTIFICATE OF APPEALABILITY AND
   LEAVE TO APPEAL IN FORMA PAUPERIS (ECF No. 430), DENYING AS
 MOOT THE MOTIONS TO INVESTIGATE AND LOCATE MOTIONS (ECF No.
422) AND FOR DISCOVERY (ECF No. 425), DENYING WITHOUT PREJUDICE
   THE MOTION TO APPOINT APPELLATE COUNSEL (ECF No. 424), AND
    DENYING THE MOTIONS TO REOPEN THE CASE (ECF No. 421), THE
   MOTIONS FOR SUPPLEMENTAL AUTHORITY (ECF No. 434, 436), THE
 MOTION TO SCHEDULE A CONFERENCE (ECF No. 437), THE MOTION TO
  REINSTATE EARLIER MOTIONS (ECF No. 438), THE MOTION TO AMEND
   THE HABEAS PETITION (ECF No. 439), THE MOTION TO EXPAND THE
      MOTION TO SHOW CAUSE (ECF No. 441), AND THE MOTION TO
 SUPPLEMENT THE RECORD (ECF No. 442), AND DIRECTING PETITIONER
TO FILE ALL FUTURE PLEADINGS WITH THE UNITED STATES COURT OF
                 APPEALS FOR THE SIXTH CIRCUIT

      Pending before the Court are numerous motions filed by petitioner.

                                  I. Background

      This Court granted a writ of habeas corpus to Petitioner, on the ground that

he had been deprived of his right to appeal and his Sixth Amendment right to

appellate counsel on his 1971 convictions, because the state trial court failed to

advise Petitioner that he had a right to appeal and had a right to the appointment

                                         1
 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20       PageID.7831     Page 2 of 9




of appellate counsel if he was indigent. See Ward v. Wolfenbarger, 323 F. Supp.

2d 818, 828-30 (E.D. Mich. 2004). The Court conditioned the granting of the writ

upon respondent taking immediate action to afford Petitioner an appeal of right to

the Michigan Court of Appeals with the assistance of appellate counsel. Id.

      On September 14, 2004, the Court granted Petitioner’s motion for

reconsideration and ordered that an unconditional writ of habeas corpus issue in

this case. See Ward v. Wolfenbarger, 340 F. Supp. 2d 773 (E.D. Mich. 2004).

The Court declined to order Petitioner’s release from incarceration on these

convictions, because the sentences on his 1971 convictions had expired.

Instead, the Court concluded that Petitioner was entitled to have these 1971

convictions and all of the effects stemming from them expunged from his record.

Id. at 776-77. The Court vacated the judgment of conviction against Petitioner

for the offenses of possession of LSD and possession of marijuana from the

Huron County Circuit Court from January 20, 1971 and ordered that the record of

conviction be expunged. Id. The Court further ordered the Clerk of the Circuit

Court of Huron County, Michigan to forward a copy of this Court’s order to any

person or agency that was notified of Petitioner’s arrest or conviction involved

with these offenses. Id.

      On August 7, 2019, following a remand by the United States Court of

Appeals for the Sixth Circuit, this Court modified the terms of the grant of the writ

of habeas corpus to include the following conditions:



                                          2
 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20       PageID.7832    Page 3 of 9




      The State of Michigan shall remove all references to the expunged
      1971 convictions from any and all records submitted to the Michigan
      Parole Board. The Michigan Department of Corrections shall also
      remove any references to the expunged 1971 convictions from any
      records regarding Petitioner’s security and institutional classification.
      The M.D.O.C. shall reassign Petitioner an “A” prefix to his institutional
      record. A certificate of compliance shall be filed with this Court within
      30 days of the receipt of this order.


      Ward v. Wolfenbarger, No. 03-CV-72701-DT, 2019 WL 3714517, at * 4

(E.D. Mich. Aug. 7, 2019).

      On September 6, 2019, respondent filed a notice of compliance with the

Court’s order. (ECF No. 364).

      On March 12, 2020, this Court denied several motions filed by petitioner

although the Court granted petitioner’s motion to order the Michigan Department

of Corrections to permit petitioner to review his prison files. (ECF No. 403).

      On May 21, 2020, this Court issued an order granting and denying

several motions. Of relevance to this case, the Court ordered respondent to

photocopy portions of petitioner’s prison file for him to review to determine

whether all references to petitioner’s 1971 convictions had been expunged

and his classification changed from a B prefix to an A prefix. The Court

granted petitioner’s motion to show cause and ordered respondent to show

whether or not they had complied with the modified conditional writ. (ECF

No. 418).



                                         3
 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20        PageID.7833        Page 4 of 9




      Respondent filed a response to the show cause order (ECF No. 423)

and petitioner filed a reply (ECF No. 426).

                                   II. Discussion

      A. The motion for a second extension of time to file a certificate of
         appealability and leave to appeal in forma pauperis is GRANTED.

      A court has the discretion to grant a habeas petitioner an extension of time

to file a motion for a certificate of appealability. See Maile v. Lafler, No. 04-CV-

74806-DT, 2006 WL 1374045, at * 1 (E.D. Mich. May 17, 2006). In light of the

ongoing issues with the Coronavirus Pandemic, the Court grants petitioner a

second sixty day extension of time to file his motion for a certificate of

appealability and a motion to proceed in forma pauperis on appeal.

      B. The motions to investigate and locate motions and for discovery
         are denied as moot.
      Petitioner filed a motion to ask this Court to locate several pending motions

which he claims have not been filed. These motions, however, were filed and

ruled upon. (ECF No. 404, 411-14). Petitioner also requests in his discovery

motion that the Michigan Department of Corrections (M.D.O.C.) make

photocopies of these documents so that he can present them to the Court to

show that the respondent has not complied with this Court’s order. Petitioner

claims that the M.D.O.C. did not comply with the Court’s earlier order.

      A review of petitioner’s various pleadings clearly shows that he was either

provided with photocopies of these documents or has reviewed them. The

motion for discovery is denied as moot.

                                          4
 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20       PageID.7834     Page 5 of 9




      C. The motion for the appointment of appellate counsel is denied
           without prejudice.

      Petitioner moved for this Court to appoint him appellate counsel for his

appeal which remains pending in the Sixth Circuit.

      A notice of appeal generally “confers jurisdiction on the court of appeals

and divests the district court of control over those aspects of the case involved in

the appeal.” Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S.

373, 379 (1985)(citing Griggs v. Provident Consumer Discount Co., 459 U.S. 56,

58 (1982)( per curiam )); See also Workman v. Tate, 958 F. 2d 164, 167 (6th Cir.

1992). Petitioner’s notice of appeal divests this Court of jurisdiction to consider

his motion for the appointment of appellate counsel. See Murray v. Artl, 189 F.

App’x 501, 504 (7th Cir. 2006); Glick v. U.S. Civil Service Com’n, 567 F. Supp.

1483, 1490 (N.D. Ill. 1983); Brinton v. Gaffney, 560 F. Supp. 28, 29-30 (E.D. Pa.

1983). Because jurisdiction of this action was transferred from the district court

to the Sixth Circuit Court of Appeals upon the filing of the notice of appeal,

petitioner’s motion for the appointment of appellate counsel would be more

appropriately addressed to the Sixth Circuit. See Grizzell v. State of Tennessee,

601 F. Supp. 230, 232 (M.D. Tenn. 1984). Petitioner should direct his motion to

the Sixth Circuit.

      The motion for the appointment of appellate counsel is denied without

prejudice.




                                          5
 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20      PageID.7835    Page 6 of 9




      D. The remaining motions are denied with prejudice.

      Petitioner in his remaining motions asks to reopen the case and amend the

petition on the ground that the respondent failed to fully comply with the

conditions of the modified writ. Petitioner also seeks to schedule a conference.

Petitioner seeks release from custody.

      The gravamen of petitioner’s motions is that respondent did not fully

comply with the terms of the modified grant because there are still

numerous documents in the MDOC file which refer to petitioner as having a

B prefix, as well as a few references to the 1971 convictions.

      Respondent in their answer to the show cause order admit that there

were a few references to the 1971 convictions which inadvertently

remained in some documents but that these references have now been

removed. Respondent also argues that old documents which show

petitioner’s prisoner number beginning with a B are merely an indirect

reference to petitioner’s old B prefix which the modified grant did not order

to be removed. Respondent argues it would be a hardship to go through

over two hundred pages of petitioner’s prison documents to excise or

blackout all of these indirect references. Respondent also indicates that

these indirect references to either petitioner’s 1971 convictions or to his old

B prefix have not prejudiced him because at least one Parole Board


                                         6
 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20     PageID.7836   Page 7 of 9




member in an affidavit swears that the Parole Board did not rely on

petitioner’s 1971 convictions in denying him parole on his 1981 over 650

grams of cocaine conviction. This affidavit was also supplied in petitioner’s

related case, 19-12543, in which he challenged his parole denial. This

Court relied in part on that affidavit in denying petitioner’s claim that the

Parole Board was still considering these expunged convictions when

denying petitioner parole. Lastly, respondent argues that petitioner does

not have “clean hands” because he keeps referencing the 1971 convictions

and his old B prefix in several letters and grievances he has filed.

      A district court that grants a conditional writ of habeas corpus retains

jurisdiction to execute a lawful judgment which grants a writ of habeas

corpus when it becomes necessary. See Gentry v. Deuth, 456 F. 3d 687,

692 (6th Cir. 2006). If, on the other hand, the respondent meets the terms

of the habeas court’s condition, thereby avoiding the writ’s actual issuance,

the habeas court does not retain any further jurisdiction over the matter. Id.

When the state fails to cure the error, i.e., when it fails to comply with the

conditions of grant of conditional writ in habeas corpus proceedings, a

conditional grant of a writ of habeas corpus requires the petitioner’s release

from custody. See Satterlee v. Wolfenbarger, 453 F. 3d 362, 369 (6th Cir.

2006). However, “Satterlee does not require immediate release in all cases

                                        7
 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20         PageID.7837    Page 8 of 9




where a term of the conditional writ was not performed precisely as

ordered.” McKitrick v. Jeffreys, 255 F. App’x 74, 76 (6th Cir. 2007). A

district court may make exceptions when the state has “substantially

complied” with the terms of the order. Id.; See also Ward v. Wolfenbarger,

342 F. App’x 134, 137 (6th Cir. 2009).

         The Court denies petitioner’s remaining motions because the

Michigan Department of Corrections has essentially complied with the

terms of the modified writ.

         E. Petitioner is directed to file all future pleadings in this case
            with the Sixth Circuit.

         As this Court previously stated, “[T]his Court granted petitioner all the

relief that he is possibly entitled to.” Ward v. Wolfenbarger, No. 03-CV-72701-DT,

2020 WL 1181484, at *2 (E.D. Mich. Mar. 12, 2020)(ECF No. 403, PageID.

6881). After seventeen years, numerous published and unpublished opinions,

and over 442 docket entries, there is nothing more that this Court can do for

petitioner for his 1971 convictions.

         Petitioner is DIRECTED to file all future pleadings on this matter in the

Sixth Circuit Court of Appeals. No further pleadings will be entertained by this

Court.

         IT IS HEREBY ORDERED that:




                                            8
 Case 2:03-cv-72701-AJT ECF No. 443 filed 09/23/20        PageID.7838     Page 9 of 9




     (1) The second motion for an extension of time to file a motion for a certificate
         of appealability and leave to appeal in forma pauperis (ECF No. 430) is
         GRANTED.

     (2) The motions to locate the pending motions and for discovery (ECF No.
        422, 425) ARE DENIED AS MOOT.


     (3) The motion for the appointment of appellate counsel (ECF No. 424) is
        DENIED WITHOUT PREJUDICE.

     (4) The remaining motions (ECF No. 421, 434, 436, 437, 438, 439, 441, and
         442) ARE DENIED.

     (5) Petitioner is directed to file all future pleadings in this case with the Sixth
        Circuit. No further pleadings in this case will be entertained by this Court.

                                              _s/Arthur J. Tarnow______________
                                              Hon. Arthur J. Tarnow
                                              United States District Judge
Dated: September 23, 2020




                                          9
